Citation Nr: 1316142	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left tibia, claimed as left leg re-injury.



REPRESENTATION

Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  The Veteran also served in the Naval Reserve with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 and December 2008 rating decisions of the St. Louis, Missouri, Department of Veterans' Affairs (VA), Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998). 

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The proof that a particular disability was aggravated during ACDUTRA may be established only by direct evidence.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, if the claimant has achieved "veteran" status during a prior period of military service.  Id.  Veteran status is defined in the regulations as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).  In other words, in a claim based on a period of active duty, the veteran must initially establish only that a preexisting disorder worsened during the period of active duty and, at that point, the veteran has the benefit of the presumption of aggravation. 

With respect to a claim for aggravation of a preexisting disorder during ACDUTRA or INACDUTRA however, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. § 101(24)(B)), the application of 38 U.S.C.A. § 101(24)(B) requires direct evidence both that a worsening of the disorder occurred during a period of ACDUTRA/INACDUTRA and that the worsening was caused by a period of ACDUTRA/INACDUTRA.

The Board notes that this claim was previously remanded in May 2011 in order to verify the Veteran's period of ACDUTRA and INACDUTRA.

Throughout the duration of the appeal, the Veteran has maintained that, following a 2003 motorcycle accident in which his left leg was broken, his left leg was re-injured in March 2006 during a period of ACDUTRA.  In a May 2007 statement, he reported that while he sustained a fracture of the left tibia from a motorcycle accident in June 2003 during his Naval Reserve service, he did not have any problems with the left leg until a period of ACDUTRA in March 2006.  He asserted that, as he was running during training in March 2006, his leg gave out and began to swell and he developed subsequent swelling and pain in the leg.  The Veteran reported that this condition was a re-injury of the prior left leg fracture. 

Service treatment reports reflect that, during the Veteran's Naval reserve service, he was involved in a motorcycle accident in June 2003 and was treated for a resulting left tibia fracture.  On March 18, 2006, the Veteran was treated for pain in the left lower extremity by a CPG-1 Medical Officer.  The record indicates the Veteran was a "drilling reservist" who reported onset while he was running for physical training.  He was diagnosed with a non-union of the tibial bone with re-injury and was found to be temporarily not physically qualified for drill status.  A Medical Eligibility Verification form reflects the Veteran's left lower leg pain and swelling began on March 18, 2006, with duty dates noted from March 18, 2006 to March 19, 2006.

The Veteran's service personnel records reflect that he was found to be temporarily not physically qualified for any type of duty status on several occasions, from 2004 to 2006, and he ultimately retired from Naval Reserve service in 2007.  

Given the March 18, 2006, medical treatment records noting the Veteran was a drilling reservist whose duty dates were from March 18, 2006, to March 19, 2006, the Board recognizes it is very probable he was performing duties as a reservist in ACDUTRA/INACDUTRA.  The Board concludes that because VA has been unable to obtain information from the service department as to whether the Veteran was on a period of ACDUTRA or INACDUTRA in March 2006, but there is evidence in the service treatment records which the Board finds credible that he was, the Board will resolve reasonable doubt in favor of the Veteran and concede that he was on a period of ACDUTRA or INACDUTRA on March 18, 2006.

Having determined that the Veteran was on a period of ACDUTRA or INACDUTRA, when he injured his left leg, and the Board must now consider whether he was disabled from an injury at that time.  The Veteran's claim for service connection for a left leg injury should proceed to be developed and analyzed as one for direct service connection and not for aggravation during service of a preexisting disorder.  

The Board, however, observes that an examination has not been obtained that answers the question at issue; i.e. whether the Veteran was disabled from the injury of the left leg during a period of ACDUTRA/INACDUTRA in March 2006.  As such, an examination and opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Finally, any outstanding medical treatment records, private or VA, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:
                                                                                                                                                                                                                                                                                                                                                                 
1. Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for the left leg disability.  The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed disability.  

All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After completion of the above development, schedule the Veteran for a VA examination with an appropriate specialist to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left leg disability was incurred or aggravated (an increase in severity of a preexisting level of disability beyond natural progression) during the Veteran's period of ACDUTRA/INACDUTRA in March 2006. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims folder and a complete copy of this REMAND must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  





All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail. 
A complete rationale for all opinions expressed should be provided.  In discussing the opinion, the examiner should acknowledge the Veteran's lay statements of his history of a left leg injury in 2003 and 2006.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


